      Case 1:19-cv-00101-DMT-CRH Document 23 Filed 04/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Stephanie H. Moore,                 )
                                    )    ORDER FOR STATUS CONFERENCE
               Plaintiffs,          )
                                    )
       vs.                          )
                                    )
Target Logistics Management,        )    Case No. 1:19-cv-101
                                    )
               Defendant.           )
______________________________________________________________________________

       A status conference will be held before the magistrate judge on September 1, 2020, at 9:00

a.m. The conference will be conducted via telephone conference. To participate in the conference,

counsel shall call the following number and enter the following access code:

       Tel. No.: (877) 810-9415

       Access Code: 8992581

       IT IS SO ORDERED.

       Dated this 27th day of April, 2020.


                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court
